COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-457-CR

EDUARDO ANTONIO CAMPIRANO                                         APPELLANT


                                           V.

THE STATE OF TEXAS                                                     STATE

                                        ----------

     FROM COUNTY CRIMINAL COURT NO. 9 OF TARRANT COUNTY

                                        ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                        ----------

      We have considered the appellant’s “Motion To Dismiss Appeal.” The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a). No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a), 43.2(f).

                                                     PER CURIAM


PANEL: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DO NOT PUBLISH


      1
          … See Tex. R. App. P. 47.4.
Tex. R. App. P. 47.2(b)

DELIVERED: December 18, 2008